United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 24, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 02-21093
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

RALPH OSAYANDE EDO-OKUONGHAE,
also known as Feddral Ralph Okuonghae,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-02-CR-57-ALL
                       --------------------

Before DeMOSS, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Ralph Osayande Edo-Okuonghae appeals his conviction and

sentence for bank fraud and illegal reentry.   He argues that his

guilty plea was rendered involuntary by an erroneous 16-level,

U.S.S.G. § 2B1.1 enhancement, which he alleges was unforeseeable

at the time he entered the plea agreement.    As part of his plea

agreement, however, Okuonghae waived the right to appeal his

sentence or the manner in which it was determined, except on


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-21093
                               -2-

grounds of an upward departure from the Sentencing Guidelines not

requested by the United States.   A defendant may waive his

statutory right to appeal as part of a valid plea agreement if

the waiver is knowing and voluntary.   United States v. Melancon,

972 F.2d 566, 567 (5th Cir. 1992).

     Okuonghae was informed that he could be sentenced to a

maximum term of 30 years on the bank fraud charge, and his

87-month sentence did not exceed the stated maximum.   His plea

was therefore informed and voluntary, and the appeal waiver is

enforceable; therefore, the issue whether he erroneously received

a 16-level enhancement is unreviewable.    See United States v.

Dees, 125 F.3d 261, 269 (5th Cir. 1997).   Similarly, his

contention that the district court plainly erred when it did not

state in open court its reasons for imposition of his sentence is

barred from review by the valid appeal waiver.

     APPEAL DISMISSED.